PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_02_EN.txt. 28

OPINION BY M. NEGULESCO.
[Translation.]

The undersigned differs from the majority of the Court for
the following reasons:

On March 29th, 1928, the Government of the French Repub-
lic and the Swiss Federal Council notified the Court of the
Special Agreement concluded between them on October 3oth,
1924, concerning the free zones of Upper Savoy and the
District of Gex.

Article 1 of the Special Agreement states the question put
to the Court. .

Under this article, the Court has to decide what is the
correct interpretation of Article 435, paragraph 2, with its
annexes,. of the Treaty of Versailles, and to say whether
“as between France and Switzerland” that article and its
annexes ‘has abrogated or is intended to lead to the abroga-
tion of” the provisions of the treaties of 1815 which estab-
lished the free zones of the District of Gex and Upper
Savoy. :

The request made to the Court that it shall say whether
‘Article 435, paragraph 2, with its annexes, ‘has abrogated
or is intended to lead to the abrogation of” the provisions of the
treaties of 1815, must be construed as meaning that, if the
Court arrives at the conclusion that the provisions in ques-
tion are not abrogated, it must consider whether Article 435,
paragraph 2, “is intended to lead to the abrogation of” these
provisions. This expression refers to two different situations,
one implying that Switzerland is under an obligation to
abrogate the provisions relating to the free zones by means
of an agreement to be concluded with France, the other, on
the contrary, leaving Switzerland entirely free as to the basis
and conclusions of this agreement.

According to the first of these interpretations, Switzerland’s
obligation would be to accept as the basis of the future nego-
tiations the disappearance of the obsolete régime which com-
pelled France to withdraw her customs barrier behind her
OPINION BY M. NEGULESCO 29

political frontier; according to the second interpretation,
on the contrary, Switzerland, not being bound in this way,
would be free to conclude or not to conclude the agreement
under such conditions as she considered suitable.

The expression ‘‘as between France and Switzerland’ seems
prima facie. to be without meaning, for an article of a treaty
must be read in the same way whether it concerns sign-
atories of the treaty or non-signatories.

The expression ‘‘as between France and Switzerland” can
otily be understood in one way, namely, that it is for the
Court to ascertain the meaning of Article 435, paragraph 2,
taken by itself, and then to see, after examining the annexes
and the treaties of 1815, how far the terms of this article
can be enforced as against Switzerland which took no part
in the signature of the Treaty of Versailles.

The treaties of 1815, concluded for an indefinite period,
were imposed on France in consequence of the situation of
fact which made the economic life of Geneva very difficult
owing to the proximity of the French customs barrier which
coincided with the political frontier. It was this which led
the Powers to compel France to withdraw her customs bar-
rier so as to make possible the creation of the free zones of
the District of Gex and Upper Savoy.

The situation of fact changed during the XIXth century.
Switzerland, having achieved political unity, established her
customs barriers on her frontiers in 1849. The zones which,
before 1849, had only received the produce of the Canton of
Geneva, now received produce from the whole of Switzerland.

France could not, in consequence of this changed situation,
unilaterally denounce the treaties of 1815. When Russia, in
1870, during the war between France and Germany, declared
that she would no longer be bound by the stipulations of
the Treaty of Paris of 1856 concerning the neutralization of
the Black Sea, the Powers assembled at London proclaimed the
principles set forth in the Protocol of January 17th, 1871. The
Powers recognized the right to invoke the clause rebus sic
OPINION BY M. NEGULESCO . 30

stantibus as a ground for the extinction of treaties, but at
the same time rejected Russia’s claim to be able unilaterally
to denounce a treaty.

Article 19 of the Treaty of Versailles permits changes
in or the abrogation of a treaty which has become inapplic-
able owing to a new situation having arisen; but only as
a result of a unanimous vote of the Assembly of the League
of Nations and not by means of a unilateral declaration.
Article 19 of the Treaty of Versailles therefore confirms the
validity of the clause rebus sic stantibus and at the same time
rejects any claim to apply it unilaterally.

Article 435 of the Treaty of Versailles is simply the applic-
ation of this principle. When the Powers signatory to the
treaties of 1815 were reassembled at Versailles, they were in
a position to decide by agreement whether the claim of
France was well founded.

France, in fact, had submitted two claims for the abroga-
tion of former stipulations: one in regard to the zones
of Upper Savoy neutralized from a military standpoint, and
the other in regard to the free zones of Upper Savoy and
the District of Gex.

The Powers signatory to the Treaty of Versailles recog-
nized in both cases that the French claim was well founded
and that the treaties of 1815, concluded by reason of
the situation of fact, were “no longer consistent with
present conditions’. The Powers stated this in the terms of
Article 435.

This article is in fact composed of two paragraphs which
relate to two different matters: the first deals with the zone
of Upper Savoy neutralized from a military standpoint and
mentions the agreement between France and Switzerland, the
second deals with the free zones of Upper Savoy and the
District of Gex and does not mention this agreement. This
is explained by the fact that, France having recognized at the
Conference that Switzerland had adhered to the Treaty of
November 20th, 1815, concerning the zone neutralized from
a military standpoint, Switzerland’s consent was required ;
on the other hand, as France maintained that Switzerland
had taken no part in the Treaty of 1815 concerning the free
zones, the latter country’s consent was not necessary.

1
OPINION BY M. NEGULESCO 31

When.the Powers recognized in paragraph 1 of Article 435,
as regards the zone. of Upper Savoy neutralized from a milit-
ary standpoint, that the provisions of the treaties of 1815
and other supplementary acts were “no longer consistent
with present conditions’, they stated that these provisions
were and remained abrogated; this is expressly set forth
in the last part of the first paragraph, as a consequence of
their recognition of the fact above mentioned: ‘‘for this
reason the High Contracting Parties take note of the agree-
ment reached between the French Government and the Swiss
Government for the abrogation of the stipulations relating
to this zone which are and remain abrogated”.

The second paragraph begins as follows:

“The High Contracting Parties also agree that the
stipulations of the treaties of. 1815 and of the other
supplementary acts concerning the free zones of Upper
Savoy and the Gex District are no longer consistent
with present conditions....”

The expression ‘‘also” connects the two paragraphs and
shows the needlessness of a declaration of abrogation which,
in the first paragraph, is the consequence of the establishment
of the fact that the stipulations of the treaties of 1815 are
no longer consistent with present conditions. When the Powers
add, in the second paragraph: “and that it is for France
and Switzerland to come to an agreement together with a
view to settling between themselves the status of these terri-
tories under such conditions as shall be considered suitable
by both countries’, they indicate that the two States are
placed on an equal footing by the abolition of the régime
of the free zones, and consequently that it is for France and
Switzerland to settle between themselves the régime of these
territories.

It is in fact generally recognized that the signatories of
a great political treaty, which has changed the map of the
world, may abrogate even tacitly the provisions of previous ©
treaties which are not consistent with present conditions.

The Treaty of Versailles, in several cases of the abrogation
‘of previous stipulations, sometimes proceeds by way of
express abrogation, but at other times abrogation follows impli-
citly from a declaration to the effect that conditicns have
changed.
OPINION BY M. NEGULESCO | 32

Thus Article 31 of the Treaty of Versailles says that the
stipulations of the treaties of April 19th, 1839, which established
the status of Belgium, ‘‘no longer conform to the require-
ments of the situation”. It is to be noted that though abroga-
tion has not been decreed by all the Powers signatory to
the Treaty of Versailles, but only consented to by Germany,
this phrase is to be regarded as the statement of a fact from
which abrogation follows as a consequence. Thus, the Pre-
amble of the Treaty of Locarno, signed on October 16th, 1925,
between Germany, Belgium, France, Great Britain and Italy,
notes the abrogation of the treaties of 1839 concerning the
neutrality of Belgium. The same interpretation has been
adopted by the Dutch Government in its negotiations with
Belgium, with a view to the settlement of the situation resulting
from Article 31 of the Treaty of Versailles.

The preparatory work further demonstrates France’s un-
changing intention to abrogate the provisions of the 1815
treaties concerning the free zones and the attitude adopted
by Switzerland, which did not oppose the abrogation by assert-
ing her right to the free zones.

On December 18th, 1918, the French Ambassador informed
the Federal Council that the French Government ‘‘had made
up its mind to abolish the survivals of another epoch which
were no longer consistent with present requirements”.

In the French note of February 24th, 1919, sent to the
Swiss Minister at Paris, the question of ‘‘substituting for the
free zones régime a régime which would conform to modern
ideas and requirements .... and which would be based on an
equitable system of reciprocity’ was raised.

But no. reciprocity can be said to exist without the aboli-
tion of the free zones and the establishment of a line of
customs at the political frontier. On April 29th, 1979, in
M. Pichon’s letter to M. Ador, France’s intentions are clearly
specified: firstly, the abolition by the Powers of the 1815
treaty stipulations and, secondly, the conclusion of an agree-
ment with Switzerland on an equal footing.
OPINION BY M. NEGULESCO 33

In the telegram of May 3rd to the French Chargé d’affaires,
M. Pichon reaffirms France’s wish to abolish the provisions
of the 1815 treaties. .

Furthermore, Switzerland does not assert either by her note
of January 14th, or by her notes of May 2nd and May 3th,
that her assent was legally requisite for the abrogation of the
1815 treaties by which the zones régime is imposed upon
France; it was only on May 20th, xoro, after the insertion
of Article 435 in the Tréaty of Versailles, by a decision taken
by the signatory Powers, that Switzerland declares that she
has a richt, since the stipulations of the 1815 treaties ‘‘cannot
be modified or replaced otherwise than by common agreement
between Switzerland and France”.

The foregoing proves that. the signatory Powers to the
Treaty of Versailles, at the time when Article 435 was adopted,
did not encounter any opposition on the part of Switzer-
land, by way of the assertion of her right. It is conse-
quently difficult to accept the contention that the’ Powers,
including France, had proclaimed that a diminution of
sovereignty, imposed upon France, was to continue its exist-
ence in the future.

#
* a

The two annexes attached to Article 435 of the Treaty of
Versailles are two notes: one dated May 5th, 1919, is addres-
sed to the French Government by the Swiss Federal Council ;
the other, dated May 18th, is the French Government’s reply
to the note of May 5th.

The two notes were not addressed to the signatory Powers
to the Treaty of Versailles, but were mutually exchanged
between the two Governments. They must be looked upon as
unilateral declarations possessing equal legal weight, since they
were inserted in the Treaty before June 28th, 1919, the date
upon which the Treaty was signed.

France brought about the insertion of these notes because
it was in her interest to do so. Article 435 had abrogated the
treaty stipulations of 1815 without Switzerland’s assent.
France, whilst contesting Switzerland’s right to oppose abroga-
tion--since in France’s view Switzerland had not participated
OPINION BY M. NEGULESCO 34

in. the 1815 treaties which had created the free zones—, never-
theless wished on political grounds to obtain her assent for
the purpose of maintaining good neighbourly relations. France
claims that the note of May 5th embodies Switzerland’s consent
to the abrogation ; Switzerland maintains the opposite.

The Swiss note of May 5th must be considered as a declara-
tion by which Switzerland recognizes an article of the Treaty
subject to the reservations contained in the declaration. This
unilateral action can only have one effect: to bind Switzerland
within the limits of her own declaration.

By its note of May 5th, the Swiss Government informs the

French Government that after examining the provisions of
Article 435, it is happy to acquiesce therein, under the fol-
lowing reservations. The first reservation concerning the free
zones of Upper Savoy and the District of Gex is that the
Swiss Government does not desire to accede to the declaration
by the Powers “that the stipulations of the treaties of 1815
are no longer consistent with present conditions”, since “its
acceptance of the above wording”’ might “lead to the conclusion
that it would agree to the suppression of a system …. which
has been well tested’.
. This refusal by Switzerland to accede gives us the interpreta-
tion which the Swiss Government itself attributed to the
stipulations of Article 435, paragraph 2; it recognizes that
the words ‘‘are no longer consistent with present conditions”
mean the abrogation of the 1815 treaties.

Article 435, paragraph 2, after abrogating the 1815 treaties,
provides for the possibility of France and Switzerland settling
in common agreement between themselves the régime of these
territories. The Swiss note of May 5th, by its second reserva-
tion, accepts the abrogation on condition that the zones
régime remains in force until a new arrangement is made
between Switzerland and France.

Then, moreover, there follows sub-section (6) of the Swiss _
note which, being inserted at the end of the note, is a pro-
vision of a transitory nature:

“(b) It is conceded that the stipulations of the treaties
of 1815 and other supplementary acts relative to the free
zones will remain in force until a new arrangement is
OPINION BY M. NEGULESCO 35

come to between France and Switzerland to regulate mat-
ters in this territory.” |

Switzerland agrees that upon the day the new agreement
comes into force the former stipulations will cease to exist.
But it is impossible to see by what legal processus these stipu-
lations will cease to exist unless it is by the abrogation of
the stipulations by the provisions of Article 435, paragraph 2,
of the Treaty of Versailles. |

By its note of May 18th, 1910, the French Government in
the first place takes note of the adherence of the Federal
Government to the draft article to be inserted in the Treaty
of Versailles, and, as regards the Swiss reservations relating to
the free zones, the French Government agrees with the Swiss
Government to a “provisional” maintenance of the 1815
régime until the “conventional régime” between the two Powers
comes into force. Moreover, the French Government “have no
doubt that the provisional maintenance of the régime of 1815
as to the free zones referred to in the above-mentioned para-
graph of the note from the Swiss Legation of May 5th, whose
object is to provide for the passage from the present régime to
the conventional régime, will cause no delay whatsoever in the.
establishment of the new situation which has been found
necessary by the two Governments”.

Since the two notes are of equal weight legally, we must
consider whether they are in agreement or whether they are
contradictory. The agreement between France and Switzer-
land, to which the second reservation relates, not having been
so far concluded, it is the first reservation, consisting in Switzer-
land’s refusal to give her consent to the abrogation of the 1815
treaties, which must be taken into consideration. And since
this is in contradiction with the note of the French Govern-
ment of May 18th, the inference is that the two notes mutually
nullify each other and we are brought back to Article 435,
paragraph 2, of the Treaty of Versailles.

It should be observed that at the time when the Treaty of
Versailles was signed, France, who had never abandoned her
claim to the abrogation of the 1815 treaties as regards the.
free zones, had previously brought about the insertion, as an
annex, of her note of May 18th, 1919, and this further con-
firms her intention to abrogate the provisions in question. And

5
OPINION BY M. NEGULESCO 36

since France and all the other Powers unanimously adopted
Article 435, it is not easy to say that the Powers meant,
contrary to the intention of France, to continue in the future,
for the benefit of Switzerland, the régime of the free zones
which constitutes, as regards France, a diminution of her
sovereignty.

*
* *

What the Powers wished to effect by Article 435, paragraph 2,
was the abrogation of the 1815 treaty stipulations. The
question is whether they were entitled to do so without Switzer-
land’s assent. This leads to a consideration of the question
whether Switzerland took part in the 1815 treaties or whether
these treaties created a right in favour of Switzerland.

As regards the free zone of Upper Savoy, known as the
Sardinian zone, Switzerland had a right by virtue of the
Treaty of Turin of March r6th, 1816, which could not be
abrogated by virtue of Article 435, paragraph 2, without
Switzerland’s assent.

The facts antecedent to the Treaty of Versailles, in partic-
ular the establishment of the Federal customs in 1849,
which are considered relevant by the Court and which led
to the drafting of Article 435, paragraph 2, may, in so far
as concerns the Sardinian zone, justify abrogation by application
of the clause vebus sic stantibus in virtue of an agreement
freely concluded between France and Switzerland.

As regards the Gex zone, it was created by the Treaty of
November 2oth, 1815, signed and ratified by France with
Austria, Great Britain, Prussia and Russia. Switzerland did
not participate in this Treaty either as a signatory or by her
adherence thereto.

Since Switzerland had no contractual right by virtue of the
Treaty of November zoth, 1815, we must consider whether the
Powers stipulated a right in her favour by virtue of that
Treaty.

It is possible, in an international convention, to stipulate.
a right in favour of a third State. But whereas, according
to such municipal laws as allow of such a stipulation, the
third Party has a right by virtue of the stipulation itself, in
international law the States having made such a stipulation
OPINION BY M. NEGULESCO 37

mutually undertake to conclude—together with the third
State—a supplementary agreement which will be appended to
the agreement originally made. With this object, the treaty
may provide for the right of adherence by third Powers
interested therein, and failing a stipulation of this nature, an
agreement between the signatory States and the third State
must be concluded. |

The adherence of a third State to a treaty already concluded
can only take place where such a right has been provided
for therein. But the Treaty of November 2oth, 1815, does
not provide in favour of any other State for any right of
adherence. .

The Court, by its Judgment No. 7, laid down that Poland,
who was not a signatory of the Armistice Convention or of
the Spa Protocol, cannot avail herself of these instruments,
since, as the Court laid down: “The instruments in question
make no provision for a right on the part of other States to
adhere to them.”

Switzerland, being unable to assert adherence, must prove
that an agreement was concluded between her and the Powers
signatory to the Treaty of 1815 establishing that France had
accepted an obligation towards Switzerland to withdraw her
customs barrier and that consequently the provisions in ques-
tion cannot be abrogated without Switzerland’s consent. If
Switzerland cannot prove that an agreement was made between
herself and the Powers under the conditions above mentioned, it
must be concluded that France can be under no obligation in
virtue of the Treaty of November 2oth, 1815, except towards
the signatory Powers.

Again, in order that a State may make use of a stipulation
in its favour, the name of that State must be mentioned in
the treaty in question. The Treaty of November 2oth, 1815,
imposes on France the obligation to withdraw her customs
barrier behind her political frontier and does not indicate that
there is any question of a right in favour of Switzerland. The
terms of the Treaty are as follows:

[Tvanslation.]

“The line of the French customs shall be placed to
the west of the Jura so that the whole of the District
of Gex shall be outside this line.”
OPINION BY M. NEGULESCO 38

Switzerland’s name does not even appear in the provisions
relating to the creation of the zone. There is nothing but the
obligation of France to withdraw her customs barrier behind
the political frontier. As the Treaty says nothing, it is to be
concluded that the Great Powers signatory of the Treaty of
1815 are the holders of the rights to be exercised against
France. It is impossible, by reason of the silence of a treaty,
to create rights in favour of third States. It is clear that
Switzerland has a great interest in the existence of this
zone, but this interest does not justify the exercise of a right.

Even if it be held that several States may, under a treaty,
create rights in favour of a third State without its name
being even mentioned, it is difficult to say that this treaty
cannot be abrogated without such third State’s consent. Thus
it cannot be maintained that third Powers at peace with
Germany, which are entitled to free passage through the
Kiel Canal, under Article 380 of the Treaty of Versailles,
can by their veto prevent the abrogation of that provision,
notwithstanding the fact that they took no part in this
Treaty.

Even if Switzerland had a right under a stipulation in her
favour, she could only exercise it as long as the Treaty of
1815 has not been abrogated by the Signatory Powers.

The foregoing conclusions are supported by international
precedent in the case of the Aaland Islands. The position of
Sweden with regard to the Convention signed on March 30th,
1856, between France, Great Britain and Russia regarding
the demilitarization of the Aaland Islands is the same as that of
Switzerland with regard to the Treaty of November 2oth, 1815.

The report of the Committee of Jurists (Oficial Journal
of the League of Nations, October 1920, p. 18) defines the legal
position of Sweden in regard to the Treaty of March 3oth,
‘1856, and formulates the principles applying to the case:

“As concerns Sweden, no doubt she has no contractual
right under the provisions of 1856, as she was not a sign-
atory Power. Neither can she make use of these provisions as
a third Party in whose favour the contracting Parties had
created a right under the Treaty, since—though it may,
generally speaking, be possible to create a right in favour of
OPINION BY M. NEGULESCO 39

a third Party in an international convention—it is clear that
this possibility is hardly admissible in the case in point,
seeing that the Convention of 1856 does not mention Sweden,
either as having any direct. rights under its provisions, or
even as being intended to profit indirectly by the provisions.
Nevertheless, by reason of the objective nature of the settle-
ment of the Aaland Islands question by the Treaty of 1856,
Sweden may, as a Power directly interested, insist upon
compliance with the provisions ‘of this Treaty in so far as
the contracting Parties have not cancelled it. This is all the
more true owing to the fact that Sweden has always made
use of it and it has never been called in question by the
signatory Powers.”

For the foregoing reasons, the conclusion of the undersigned
is that Article 435, paragraph 2, of the Treaty of Versailles,
with its annexes, has abrogated the provisions of the Treaty of
November z2oth, 1815, regarding the free zone of the District of
Gex, and has not abrogated the provisions of the Treaty of Turin
of March 16th, 1816, regarding the free zone of Upper Savoy.

The facts antecedent to the Treaty of Versailles which are
considered relevant by the Court and which led to the drafting
of Article 435, paragraph 2, containing the declaration of the
High Contracting Parties to the effect that the old provisions
“are no longer consistent with present conditions”, may, by
application of the clause vebus sic stantibus, lead to the
abrogation of the Treaty of March 16th, 1816, concerning the
free zone of Upper Savoy, in virtue of an agreement freely
concluded between France and Switzerland.

(Signed) DEMETRE NEGULESCO.
